DETAILED ACTION
This office action is in response to Remarks and Amendments filed May 6, 2022 in regards to a non-provisional application filed May 23, 2019 with no claims to previous. Claims 1-16 have been elected without traverse. Claims 17-22 are withdrawn as non-elected. Claims 1, 12, and 17-22 have been amended.   Claims 1-16 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 12, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: James (9,353,254 B1) 
James teaches a powder coating flow aid comprising a combination of polyester hydroxyl resin, polyethylene resin, and spherical glass flakes blended in conjunction with additional constituents such as polymeric curatives and degassing agents and extruded as a masterbatch and that introducing (3-aminopropyl)trimethoxysilane and silica type carriers such as silicon dioxide at 45-55% active reduces orange peel. 
However, James does not teach or fairly suggest a light stabilizing additive composition comprising (a) at least 50 wt.% of base resins (polyester, carboxylated polyester, and epoxy), (b) 15-25 wt.% of a flow aid, (c) 0.1-2.5 wt.% of at least one UV inhibiting compound (triazine or hindered-amine based) and MW of 580-687 g/mol; and (d) remainder consisting of polyurethane curative, β-hydroxyalkyl-amide crosslinkers, and one or more functional constituents.  
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/             Examiner, Art Unit 1763

/LING SIU CHOI/             Supervisory Patent Examiner, Art Unit 1763